Citation Nr: 0635353	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  04-03 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES


1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for an acquired 
psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1971 and from September 1974 to December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The issues of entitlement to service connection for PTSD and 
an acquired psychiatric disorder, to include schizophrenia, 
are addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 1986, the RO held that new and material 
evidence had not been submitted to reopen a claim of service 
connection for an acquired psychiatric disorder.  The veteran 
was notified of that decision, by means of a letter dated 
August 7, 1986; however, he did not initiate an appeal with 
respect to this rating action.

2.  The evidence received since the August 1986 rating 
decision, by itself or in conjunction with previously 
considered evidence, is so significant that it must be 
considered to fairly decide the merits of the claim.

3.  The claim currently on appeal was received by the RO in 
August 1997.






CONCLUSIONS OF LAW

1.  The August 1986 rating decision, which held that new and 
material evidence had not been submitted to reopen the claim 
for service connection for an acquired psychiatric disorder, 
is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2006).

2.  The evidence received subsequent to the August 1986 
rating decision is new and material, and the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia, is reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, 20.1105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Inasmuch as the determination below constitutes a full grant 
of that portion of the claim that is being addressed, there 
is no reason to belabor the impact of the VCAA on this 
matter.  Notably, the duty to assist by arranging for a VA 
examination or obtaining a medical opinion does not attach 
until a previously denied claim is reopened.  38 C.F.R. § 
3.159 (c)(4)(iii).  

Analysis

The veteran alleges that he is entitled to service connection 
for schizophrenia.  The Board observes that the veteran's 
claim of service connection for an acquired psychiatric 
disorder was previously considered and denied by the Board in 
March 1984.  At that time, the evidence of record included 
the veteran's statements; his service medical records; post-
service VA treatment records; an August 1982 statement from 
Ernest L. Kronvall, Ph.D.; and an August 1982 statement from 
Frances A. Engel, the coordinator of Children's and Youth 
Mental Health & Lodi Outpatient Clinic.  The veteran's 
service medical records demonstrate that the veteran was 
diagnosed as having schizoid personality during his first 
period of service and schizophrenia during his second period 
of service.  The veteran was ultimately discharged from 
service in December 1974 due to his schizophrenia.  The 
statement from Dr. Kronvall indicated that the veteran had 
received treatment for chronic life crisis problems involving 
issues of not trusting people, marital problems, and 
obsessional paranoid feelings.  Mr. Engel submitted that the 
veteran received treatment from January to July 1975 and was 
diagnosed as having a paranoid personality disorder.   Post-
service VA treatment records documented that the veteran was 
hospitalized for alcohol abuse on two occasions in 1982.  In 
light of this evidence, the RO and subsequently the Board 
held that the claim for service connection for an acquired 
psychiatric disorder was not warranted because there were no 
post-service clinical findings of acquired psychiatric 
pathology.  The March 1984 Board decision is final and not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103 (2006).

In June 1986, the veteran attempted to reopen his claim of 
service connection.  In support of his claim, the veteran 
submitted copies of his personnel records.  In August 1986, 
the RO held new and material evidence had not been received.  
The veteran was notified of the decision and of his appellate 
rights, by means of a letter dated August 7, 1986; however, 
he did not initiate an appeal.   In general, rating decisions 
that are not timely appealed are final.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.
	
In August 1997, the veteran requested that his claim of 
service connection for an acquired psychiatric disorder be 
reopened.  As a general rule, a claim shall be reopened and 
reviewed if new and material evidence is presented or secured 
with respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance of a claim is "new 
and material."  Under the version of 38 C.F.R. § 3.156(a) 
applicable to this case, new and material evidence is defined 
as evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
acknowledges that there has been a regulatory change in the 
definition of new and material evidence that is applicable to 
all claims filed on or after August 29, 2001.  As the 
veteran's claim in this case was filed prior to August 29, 
2001, the earlier version of the definition of new and 
material evidence remains applicable in this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge, 155 F.3d at 1363.  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record, but only after 
ensuring that the duty to assist has been satisfied.

As previously indicated, the veteran's claim for an acquired 
psychiatric disorder was previously considered and denied in 
a January 1983 rating decision, which was upheld by a March 
1984 Board decision.  Subsequently, in August 1986, the RO 
held that new and material evidence had not been received the 
reopen the claim.  The evidence associated with the claims 
file subsequent to the August 1986 rating decision includes 
lay statements, VA treatment records, private treatment 
records, and a December 1997 VA examination report.  VA 
treatment records from March 1996 indicate that the veteran 
received treatment for alcohol abuse in the context of 
complex depressive, psychotic, and PTSD/anxiety symptoms.  
Private psychological testing, performed in August 1982, 
demonstrated a diagnosis of a possible thought disorder.  
Upon VA examination, the examiner concluded that the veteran 
manifested signs and symptoms of psychiatric illness while in 
the military and diagnosed the veteran as currently having 
chronic, paranoid type, schizophrenia.   He also noted that 
the veteran's schizophrenia may be secondary to his PTSD.

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the August 1986 rating 
decision and finds it to be new, in that it was not 
previously of record.  The Board also finds the December 1997 
VA examination report to be material, as it demonstrates a 
current diagnosis of schizophrenia and tends to support the 
veteran's contention that it is related to his military 
service.  Accordingly, the Board finds that this new evidence 
is so significant that it must be considered to fairly decide 
the merits of the claim; therefore, new and material evidence 
has been presented to reopen the veteran's previously denied 
claim for service connection for an acquired psychiatric 
disorder.


ORDER

The appeal to reopen a claim of service connection for an 
acquired psychiatric disorder, to include schizophrenia, is 
granted.


REMAND

The Board finds that further evidentiary development is 
required before VA can resolve the veteran's claims on the 
merits.  The veteran has reported various stressors over the 
course of his appeal.  These included witnessing a fellow 
soldier accidentally get shot while performing the obstacle 
course during boot camp.  The veteran recounts that, while in 
Korea, he saw several dead North Korean soldiers, including a 
severed head, a badly decomposed body, and witnessed the 
execution of a North Korean soldier.  There is no indication 
in the claims folder that he RO has attempted to corroborate 
the veteran's stressors.

The provisions of 38 U.S.C.A. § 5103A (West 2002) require 
that VA assist the veteran by making reasonable efforts to 
obtain information that would corroborate the veteran's 
claimed in-service stressor.  And, if the claimed in-service 
stressor is corroborated, the veteran should be afforded a VA 
examination for the purpose of determining whether the 
veteran's PTSD is due to the in-service stressor.  

Accordingly, the case is REMANDED for the following action:

1.  With regard to the matter on appeal, 
the RO should send the veteran a letter 
providing the notice required under 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b), to include notification that he 
should submit any pertinent evidence in his 
possession.  The RO should also provide the 
veteran notice regarding the degree of 
disability and effective dates of awards in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should again contact the 
veteran and afford him another opportunity 
to provide more specific information 
relating to his claimed in-service 
stressors. The veteran should also be 
advised that he may submit lay statements 
in support of his claim, to include 
service buddy statements.

3. Thereafter, the RO should use all 
available resources in an attempt to 
corroborate the veteran's alleged 
stressors, in particular the shooting of a 
fellow soldier during boot camp.

4.  Then, after conducting any additional 
indicated development, including an 
examination if warranted, the RO should 
readjudicate the issues on appeal in light 
of all pertinent evidence and legal 
authority.  If the benefit sought on appeal 
remains denied, the RO should issue to the 
veteran and his representative a 
Supplemental Statement of the Case and 
afford them the appropriate opportunity for 
response thereto.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


